463 S.E.2d 228 (1995)
342 N.C. 184
Cynthia L. ECHOLS
v.
ZARN, INC. and Edith Barnett
No. 538A94.
Supreme Court of North Carolina.
November 3, 1995.
*229 Patterson, Harkavy & Lawrence by Donnell Van Noppen III, Melinda Lawrence, and Maxine Eichner, Raleigh, for plaintiff-appellant.
Womble Carlyle Sandridge & Rice by Reid C. Adams, Jr. and Jonathan B. Mason, Winston-Salem, for defendant-appellee.
PER CURIAM.
With respect to plaintiff's first assignment of error as to whether she may maintain this action for damages against her co-employee, Edith Barnett, pursuant to the holding in Pleasant v. Johnson, 312 N.C. 710, 325 S.E.2d 244 (1985), we affirm the decision of the Court of Appeals.
With respect to plaintiff's second assignment of error as to whether she may maintain this action against her employer, Zarn, Inc., pursuant to the holding in Woodson v. Rowland, 329 N.C. 330, 407 S.E.2d 222 (1991), we also affirm the decision of the Court of Appeals. However, as we did in Mickles v. Duke Power Company, 342 N.C. 103, 463 S.E.2d 206 (1995), we disavow the language of the Court of Appeals in Echols v. Zarn, Inc., 116 N.C.App. 364, 378, 448 S.E.2d 289, 297 (1994), suggesting that the Restatement (Second) of Torts illustrates misconduct which satisfies Woodson's "substantial certainty" test. Restatement (Second) of Torts provides as follows:
A throws a bomb into B's office for the purpose of killing B. A knows that C, B's stenographer, is in the office. A has no desire to injure C, but knows that his act is substantially certain to do so. C is injured by the explosion. A is subject to liability to C for an intentional tort.
Restatement (Second) of Torts § 8A illus. 1 (1965).
As we stated in Mickles,
[a]ccording to well-known principles of tort liability, one who intentionally engages in conduct knowing that particular results are substantially certain to follow also intends those results for purposes of tort liability. In the above example, A is actually certain his act will injure or kill C. A successful claim under the Woodson exception does not require such actual certainty.
Mickles, 342 N.C. at 110, 463 S.E.2d at 211.
AFFIRMED.
ORR, J., did not participate in the consideration or decision of this case.